Citation Nr: 0202497	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  01-09 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
wrist, post traumatic, combined with postoperative changes 
with fusions (dominant), currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 


INTRODUCTION

The veteran had active service from February 1954 to January 
1957, and from September 1957 to June 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2002, the veteran testified before 
the undersigned member of the Board at a videoconference 
hearing.  

The Board notes that in a May 2001 rating decision, 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was denied.  The veteran was notified of this decision and of 
his procedural and appellate rights; however, he has not 
initiated an appeal.  Thus, this issue is not before the 
Board.  


FINDING OF FACT

The veteran's arthritis of the right wrist, post traumatic, 
combined with postoperative changes with fusions (dominant) 
is productive of ankylosis of the right wrist in the neutral 
position, but is not productive of unfavorable ankylosis of 
the right wrist as the right wrist joint is not fixed in any 
degree of palmar flexion or with ulnar or radial deviation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
arthritis of the right wrist, post traumatic, combined with 
postoperative changes with fusions (dominant) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5010-5214 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
April 2001 rating decision and in the August 2001 statement 
of the case, of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the 
rating decision and in the statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, a recent orthopedic examination is of record.  In 
addition, at the January 2002 videoconference hearing, the 
undersigned member of the Board discussed this matter with 
the veteran.  The veteran has submitted further medical 
evidence and has waived initial RO jurisdiction over that 
evidence.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  The actions of the Board Member 
comply with 38 C.F.R. § 3.103 and VCAA.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Background

After the veteran's release from his first period of service, 
he applied for service connection for a right wrist disorder.  
In an April 1957 rating decision, service connection was 
granted for residuals of fracture of the right wrist and a 10 
percent disability rating was assigned, effective February 
1957.  This grant of service connection was based on the 
service medical record which showed that he injured his wrist 
during service and that this injury required fusion and 
wiring of the right wrist, which is his dominant side.  
Thereafter, the veteran reentered service.  Following the 
release from his second period of service, he sought to 
reestablish compensation for his right wrist disorder.  In a 
June 1977 rating decision, service connection was 
reestablished for arthritis right wrist, post traumatic, 
combined with postoperative changes.  Again, a 10 percent 
disability rating was assigned, effective from July 1, 1975.  

In a March 1981 rating decision, his disability rating was 
increased to 40 percent, effective September 1980.  This 
increase was based on a February 1981 VA examination.  
Limitation of motion was shown as dorsiflexion to 5 degrees, 
palmar flexion to 5 degrees, ulnar deviation to 5 degrees, 
and radial deviation to 10 degrees.  The diagnosis included 
fusion.  The RO indicated that the veteran's limitation of 
motion was considered to qualify as ankylosis for rating 
purposes.  

The current claim for an increased rating was received in 
June 2000.  At that time, the veteran indicated that he had 
lost control of his right hand and could not write legibly.  

In August 2000, he was afforded a VA examination to evaluate 
his right wrist disorder.  The examiner noted that the 
veteran reported having right wrist pain, weakness, 
stiffness, fatigability, and lack of endurance.  He also 
reported having much difficulty with holding tools and 
writing.  He related that personnel at his place of 
employment were having difficulty reading his penmanship.  It 
was noted that he took aspirin for pain.  The veteran 
reported a daily and constant right wrist discomfort which 
waxed and waned throughout the day dependent on his level of 
physical activity.  Precipitating factors were physical 
activity and weather changes and alleviating factors were 
medication and rest.  The examiner was unable to estimate the 
extent, if any, that the factors resulted in additional 
limitation of motion or functional impairment during a flare-
up.  The examiner noted that the veteran was currently 
employed as an aircraft mechanic and that he was experiencing 
great difficulty with his trade because he was having 
problems holding tools and writing documents.  In addition, 
the examiner noted that the veteran's right wrist disorder 
interfered with the veteran's ability to enjoy recreational 
activities and perform chores at home.  The examiner noted 
that the veteran was right-handed.  

Physical examination revealed exostosis over the carpal bones 
of the right wrist.  There was tenderness to palpation over 
the dorsum of the right wrist.  There was a 5 inch well-
healed surgical scar overlying the dorsal wrist.  Strength 
was 4/5.  Range of motion testing revealed extension of zero 
to 5 degrees and ulnar deviation of zero to 5 degrees.  No 
other motion could be performed.  It was noted that the joint 
was fused in a neutral position.  The examiner was unable to 
estimate at what point the range of motion or joint function 
was affected by pain.  X-rays revealed fusion of the distal 
radius and carpal bones.  Linear lucency was seen in the mid 
aspect of the capitate carpal bone raising the possibility of 
a fracture, although the examiner believed that this was more 
likely an artifact of the fusion procedure.  The diagnosis 
was surgical residuals of right wrist fusion.  

In August 2001, the veteran was evaluated.  At that time, the 
veteran reported that over the past 4 years, his right wrist 
had become weaker with more pain and occasional numbness.  
The examiner noted that given the nature of the veteran's job 
as an aircraft mechanic, it was expected that his right wrist 
disorder would render him unable to perform that employment.  
Physical examination revealed no edema of the right wrist.  
There was mild tenderness to palpation.  There was no 
extension or flexion in the wrist demonstrable on 
examination.  There was mild atrophy in thenar and hypothenar 
muscle.  Strength was 3/5.  Hand grip was also 3/5.  Numbness 
was generalized.  The veteran was vascularly intact.  X-rays 
revealed severe degenerative joint disease in the right 
wrist, fused.  The diagnosis was status post fusion, with 
severe degenerative joint disease in the right wrist and 
weakness.  The examiner noted that the only surgical option 
would be another arthrodesis which would not improve 
weakness.  There was no assurance that such surgery would 
make any changes in pain or range of motion.  The examiner 
opined that the veteran was unable to perform his usual job 
secondary to his right hand disability.  Pain medication was 
advised.  

In support of his claim, the veteran testified at a personal 
hearing before the undersigned member of the Board via 
videoconference in January 2002.  At that time, he testified 
that his right wrist disorder caused him to have to leave his 
employment since he could not perform his job as a quality 
control inspector of airplanes.  He related that he could not 
hold tools or write reports.  He related that his writing was 
illegible and that he had to peck using a computer on the 
keyboard.  The veteran testified that he was still able to 
use a knife, fork, and spoon.  He indicated that he was told 
that any further surgery on his right wrist may not be 
beneficial.  The veteran expressed that he still desired to 
work, but was unable to follow his trade.  However, he 
indicated that he was not seeking TDIU at this time.  

Also in support of his claim, the veteran submitted 
documentation showing that he had resigned from his 
employment in September 2000 due to his inability to perform 
his job due to his right wrist disorder.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected right wrist disorder.

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The provisions of 38 C.F.R. § 4.59 further clarify that with 
any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

The veteran's right wrist disorder is rated based on 
traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
provides that arthritis, due to trauma, substantiated by x- 
ray findings, is to be rated as degenerative arthritis, under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The veteran's right wrist disorder is rated pursuant to 
Diagnostic Code 5214 which governs ratings for ankylosis of 
the wrist.  He is rated under the major extremity.  Ankylosis 
of the wrist is considered to be favorable when the joint is 
fixed in 20 to 30 degrees of dorsiflexion.  Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
of the major wrist.  A 40 percent evaluation is warranted for 
ankylosis in any position other than favorable.  Unfavorable 
ankylosis is rated as 50 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5214.  Extremely unfavorable ankylosis 
will be evaluated as loss of use of the hand under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5125.

The evidence shows that in August 2000, range of motion 
testing revealed extension of zero to 5 degrees and ulnar 
deviation of zero to 5 degrees.  No other motion could be 
performed.  It was noted that the joint was fused in a 
neutral position.  Strength was 4/5.  In August 2001, there 
was no demonstrable range of motion.  There was mild atrophy 
in thenar and hypothenar muscle.  Strength was 3/5.  Hand 
grip was also 3/5.  Numbness was generalized.  The examiner 
noted that given the nature of the veteran's job as an 
aircraft mechanic, it was expected that his right wrist 
disorder would render him unable to perform that employment. 

Under the rating criteria set forth in Diagnostic Code 5214, 
the veteran does not meet the criteria for a higher rating of 
50 percent because he does not have unfavorable ankylosis.  
His right wrist joint is not fixed in any degree of palmar 
flexion or with ulnar or radial deviation.  In addition, the 
Board finds that the 40 percent rating contemplates the 
functional loss due to pain, weakness, and fatigability which 
is demonstrated by the veteran.  Even during flare-ups, it 
has not been shown nor has the veteran contended that his 
right wrist disorder manifests unfavorable ankylosis.  There 
is no question that the veteran has a serious right wrist 
disorder which caused functional impairment which negatively 
impacts his industrial abilities as well as his recreational 
abilities; however, for that level of severity, he has been 
assigned a 40 percent rating which contemplates this serious 
level of functional impairment.  

The Board also finds that there is no other potentially 
applicable diagnostic code pursuant to which a rating in 
excess of the currently assigned 40 percent could be assigned 
for the veteran's service-connected right wrist disorder.  
The Board accepts the medical evidence and the testimony, 
each of which is credible.  However, it must be kept in mind 
that the evaluation already contemplates a rating in excess 
of the maximum evaluation for pure limitation of motion of 
the wrist.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Rather, the veteran has a disability that contemplates no 
motion.  In such cases, the veteran's functional impairment 
is determined by the angle of the ankylosis.  There is 
nothing to suggest loss of use or a degree of functional 
impairment in excess of the neutral angle. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right wrist disorder now causes or 
has in the past necessitated frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  The veteran maintains that his right 
wrist disorder interferes with his ability to perform his 
job.  This matter has been confirmed by a VA examiner.  
Accordingly, the Board has also considered referral of this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
Board accepts the veteran's statements and finds that his 
statements, in addition to the other evidence of record, 
objectively establishes that he has had to cease employment 
as an airplane quality inspector and mechanic.  However, the 
second standard for extraschedular consideration is marked 
interference with employment, such that an exceptional or 
unusual disability picture has been presented.  The rating 
schedule is itself based upon the average impairment of 
earning capacity due to diseases, and application of the 
schedule clearly recognizes that the rated disabilities 
interfere with employment.  38 U.S.C.A. § 1155.  Accordingly, 
the fact that a disability interferes with employment 
generally would not constitute an "exceptional or unusual" 
circumstance rendering application of the rating schedule 
impractical.  Rather, the provisions of 38 C.F.R. 
§ 3.321(b)(1) is implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule.  The 
criteria for an award of a 40 percent evaluation for 
ankylosis of the right wrist is by its nature indicative of 
economic impairment.  Diagnostic Code 5214 provides an 
adequate basis for assessing the effects of the disability 
upon the veteran's earning capacity.  Although the Board is 
sympathetic with the veteran's situation in that his right 
wrist disorder negatively affects his specific employability 
as an airplane quality inspector and mechanic, the record 
does not show that his right wrist disorder produces 
impairment of earning capacity beyond that reflected in VA's 
rating schedule or would affect earning capacity in ways not 
addressed in the schedule.  The Board notes that the 
undersigned member of the Board advised the veteran that 
there are various potential options of entitlement which the 
veteran may choose to pursue in the future, to include TDIU.  
However, at this time, as noted, the veteran is only pursuing 
entitlement to an increased rating for his right wrist 
disorder.  

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's service-connected 
arthritis of the right wrist, post traumatic, combined with 
postoperative changes with fusions (dominant), and, that the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  There is 
no doubt to be resolved.

Lastly, the record does establish that there is a scar.  
However, there is no evidence, including testimony, that the 
scar is tender or painful or not healed.  As such, a separate 
evaluation is not warranted.


ORDER

Entitlement to an increased rating for arthritis of the right 
wrist, post traumatic, combined with postoperative changes 
with fusions (dominant) is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

